ACCEPTED
                                                                         01-15-00470-cv
                                                             FIRST COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                                                  9/10/2015 12:16:06 PM
                                                                  CHRISTOPHER PRINE
                                                                                 CLERK




                                                       FILED IN
                                                1st COURT OF APPEALS
                                                    HOUSTON, TEXAS
                                                9/10/2015 12:16:06 PM
              NO. 01-15-00470-CV                CHRISTOPHER A. PRINE
       IN THE FIRST COURT OF APPEALS                     Clerk
              HOUSTON, TEXAS



             DANIEL LEON STEIN,
                                      APPELLANT
                        V.

       JOHN REGER AND SHU W. REGER,
                               APPELLEES.



      On Appeal from the 281st District Court
              Harris County, Texas
      Trial Court Cause Number 2014-25605



                 Carlos A. Leon
                Piero A. Garcia
            The Leon Law Firm, P.C.,
          One Sugar Creek Center Blvd.,
                   Suite 980
            Sugar Land, Texas 77478




PARTIES’ NOTIFICATION TO COURT OF MEDIATOR




                         1
TO THE HONORABLE FIRST COURT OF APPEALS:

       Pursuant to the Court’s “Memorandum Order of Referral to Mediation,” the
parties have agreed that the following person will mediate this case.

      Mediator’s name: Norman Roser

      State Bar of Texas identification number: 17279250

      Mailing address: 3203 Mercer, Suite 200, Houston, Texas 77027

      Telephone number: (713) 877-8585

      Fax number: (713) 877-8587

      Email address: rosernorman@aol.com

Agreed and Respectfully Submitted by:


   /s/ Piero Garcia
Carlos A. Leόn --- SBN 00794157
Piero A. Garcia --- SBN 24090112
THE LEON LAW FIRM, P.C.
One Sugar Creek Center Blvd.,
Suite 980
Sugar Land, Texas 77478
Tel.: (281) 980-4529
Fax: (281) 980-4530
Counsel for Appellant



   /s/ Peter Kelly (with permission)
Peter M. Kelly
Kelly, Durham & Pittard, LLP
1005 Heights Blvd.
Houston, Texas 77008
Tel: (713) 529-0048
Fax: (713) 529-2498
Counsel for Appellant

                                         2
  /s/ Robert Browning (with permission)
Robert Browning
James Silliman
Brown Sims
1177 West Loop South
Tenth Floor
Houston, Texas 77027
Tel: (713) 629-1580
Fax: (713) 629-5027
Counsel for Appellees




                                          3